DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 4 in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no mutual exclusion.  This is found persuasive and therein the restriction requirement is withdrawn.  
Claims 1-21 are examined.

Specification
The disclosure is objected to because of the following informalities:
  In [0085], lines 1-4, reference numbers “1424”, “1426”, “1428” are not consistent with the reference numbers shown in Fig. 14B.  

Claim Objections
Claims 1, 8-9 and 17-18 are objected to because of the following informalities:
Claim 1, line 5, change: “each blade of the plurality of propeller blades having…”
Claim 8, line 2, change: “[[the]] a surface area of one side…”
Claim 9, lines 1-2, change: “wherein the core tapers from [[a]] the first end adjacent to the root structure to [[a]] the second end…”
Claim 17, lines 1-2, change: “configured [[so]] such that no blade fragment can separate from [[that]] each blade when…”
Claim 18, line 2, change: “configured [[so]] such that no part thereof separates from the propeller blade assembly…”
Appropriate correction is required.

Drawings
The drawings are objected to because in [0085] of the specification, lines 1-4, reference numbers “1424”, “1426”, “1428” are not consistent with the reference numbers shown in Fig. 14B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Communication modules in line 4 of claim 19, the term “communication modules” is found in [0010], but there is no corresponding structure found with the term in the specification.  There is corresponding structure for the term “electronics module” in [0058] and [0059].  
Propulsion system in line 6 of claim 19; corresponding structure is found in [0052], [0053].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the stratosphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14 and 15 are each indefinite because in line 1 of each claim, each claim recites “wherein the blade is configured to survive…”.  It is unclear of the use of the term “survive” with respect to a lifeless object such as a blade.  As a recommendation, it is suggested to replace the term “survive” with another term, such as “withstand”.

Claim 19 recites the limitation "the stratosphere" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is further indefinite because in line 4, the claim recites of “one or more communication modules” but there is no corresponding structure associated with communication modules found in the specification, as stated above in the claim interpretations section.  Corresponding structure is found for “electronics module” in [0058] and [0059], but it is unclear if “electronics module” is equivalent to the term “communication modules”.  Therein, the claim limitation “one or more communication modules” is indefinite since the limitation invokes 112(f), but the specification fails to disclose the specific structure necessary to accomplish the function recited.  

Dependent claims are also rejected due to their dependency of a rejected independent claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Breugel et al. (US 2007/0251090 A1).
Regarding claim 1, Breugel et al. discloses a propeller blade assembly (18, Fig. 1) for use with a lighter-than-air craft for operation in the stratosphere (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART), the propeller blade assembly comprising: 
a hub assembly (22) having a central opening configured to receive a rotatable shaft of a propeller motor assembly (shaft about which the rotor rotates about axis 20, as shown in Fig. 1) of the lighter-than-air craft; and 
a plurality of propeller blades (24), each blade of the plurality having a root structure (26, Fig. 2) at a first end (i.e., root end in Fig. 2) and a tip (28) at a second end (i.e., at tip end in Fig. 2) opposite the root structure (as shown in Fig. 2), the root structure being secured to the hub assembly (22, as shown in Fig. 1), wherein each respective blade includes: 
a core (34, [0018]) extending between the root structure and the tip (Fig. 2 shows a cross-section cut between the blade root and tip of the core 34 shown cross section view in Fig. 3, and therein the core extends between the root and tip), the core having a first side (i.e., first side “f”, Fig. 3’ below) and a second side opposite the first side (second side “s” of core is radially oppositely located with respect to the first side “f” as shown in Fig. 3’); 
a first spar cap (38, [0019]) disposed along the first side (“f”, Fig. 3’) of the core (34); 
a second spar cap (40, [0019]) disposed along the second side of the core (second side “s” of core 34, Fig. 3’); 
at least one reinforcement ply (32, [0018], laminated layers) disposed between the root structure and the tip (as shown in Fig. 3, extending from the root to the tip of blade in Fig. 2), the at least one reinforcement ply being arranged between either the core (34) and the first spar cap (38, as shown in Fig. 3, wherein reinforcement ply 32 is between 34 and 38) or the core and the second spar cap (reinforcement ply 32 is between core 34 and second spar cap 40), the at least one reinforcement ply being configured to prevent a blade fragment from separating from the respective blade (for strengthening and to prevent buckling due to wind loading, [0018], further, such limitation is intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114); and 
a pair of outer layers (32a, 32b, shown in Fig. 3’), a first one of the outer layers overlying the first spar cap, and a second one of the outer layers overlying the second spar cap (both layers are positioned above and therein are situated on top of the first and second spar caps (38, 40) as shown in Fig. 3’).

    PNG
    media_image1.png
    486
    902
    media_image1.png
    Greyscale

Fig. 3’
Regarding claim 2, Breugel et al. discloses wherein the at least one reinforcement ply (32) is a pair of reinforcement plies (as shown in Fig. 3’, there are two layers of 32 above the spar caps (38, 40) and is therein a pair of reinforcement plies), a first one of the pair of reinforcement plies being disposed between the core (34) and the first spar cap (38), and a second one of the pair of reinforcement plies being disposed between the core (34) and the second spar cap (40, as shown in Fig. 3).
Regarding claim 3, Breugel et al. discloses wherein the at least one reinforcement ply (32) is an aramid layer ([0018], lines 8-11).
Regarding claim 4, Breugel et al. discloses wherein the aramid layer (32) extends from the first end (i.e., root end shown in Fig. 2) to the second end (i.e., proximate tip end as shown in Fig. 2) of the respective blade (24).
Regarding claim 5, Breugel et al. discloses wherein the aramid layer (32) comprises a set of aramid strips (set of 2 layers 32 shown in Fig. 3, any number of layers 32 can be used, [0018]).
Regarding claim 6, Breugel et al. discloses wherein the set of aramid strips (32) is arranged along a different part of the respective blade (Fig. 3, shows layers of 32 arranged at different parts along the blade 24).
Regarding claim 8, Breugel et al. discloses wherein the aramid layer is a continuous sheet arranged to cover at least 60% of the surface area of one side of the respective blade (as shown in Fig. 3, outermost layer forming blade external shape, which is an aramid layer 32 ([0018], lines 8-11) comprises a continuous outer sheet forming the outer shell of the blade (is a continuous sheet outer sheet, as shown by the single integral layer in Fig. 3, wherein the layers cover all (i.e., at least 60%) of the surfaces of one side of the blade 24).
Regarding claim 11, Breugel et al. discloses wherein the at least one reinforcement ply (32) is aligned longitudinally along the respective blade (i.e., the ply 32 extends from root in the longitudinal direction toward the tip, as shown in Fig. 2) with the core and either the first spar cap or the second spar cap (Fig. 3 discloses the ply 32 being surrounded by the core 34 and encapsulating the first 38 and second 40 spar caps, and is therein aligned with the core and the spar caps).
Regarding claim 14, Breugel et al. discloses wherein each blade is configured to survive a load of at least 8 kg without permanently deforming (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).
Regarding claim 15, Breugel et al. discloses wherein each blade is configured to survive a dynamic pressure during descent on the order of 250 Pascals (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).
Regarding claim 16, Breugel et al. discloses wherein the propeller blade assembly is configured to shed a load of at least 1000 newtons (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).
Regarding claim 17, Breugel et al. discloses wherein each blade is configured so that no blade fragment can separate from that blade when impacted by an object having a mass of less than 5 kg at an impact velocity of less than 10 m/s (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).
Regarding claim 18, Breugel et al. discloses wherein the propeller blade assembly is configured so that no part thereof separates from the assembly upon entanglement with a portion of the lighter-than-air craft at a force of below 5500 newtons (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kudsk (US 2018/0347541 A1).
Regarding claim 1, Kudsk discloses a propeller blade assembly (16, Fig. 1) for use with a lighter-than-air craft for operation in the stratosphere (this limitation merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART), the propeller blade assembly comprising: 
a hub assembly (20) having a central opening configured to receive a rotatable shaft of a propeller motor assembly (shaft about which the rotor rotates about wind turbine axis, Fig. 1) of the lighter-than-air craft; and 
a plurality of propeller blades (22), each blade of the plurality having a root structure (36, Fig. 2) at a first end (i.e., root end in Fig. 2) and a tip (40) at a second end (i.e., proximate tip end in Fig. 2) opposite the root structure (as shown in Fig. 2), the root structure being secured to the hub assembly (20, as shown in Fig. 1), wherein each respective blade includes: 
a core (56/60 as shown in Figs. 3A and 4) extending between the root structure and the tip (as shown in Fig. 4), the core having a first side (i.e., top side of core 56 shown in Fig. 4) and a second side opposite the first side (i.e. bottom side of core 56 is radially oppositely located with respect to the top side as shown in Fig. 4); 
a first spar cap (top spar cap 50 shown in Fig. 3B) disposed along the first side (spar cap 50 disposed above first side (i.e. top side of core 56)) of the core (56); 
a second spar cap (bottom spar cap 50 shown in Fig. 3B) disposed along the second side of the core (i.e. bottom side of core 56); 
at least one reinforcement ply (54, [0005], laminated structure) disposed between the root structure and the tip (as shown in Fig. 2 and 4, regions 24 extend from the root to the tip of blade in Fig. 2, [0037]), the at least one reinforcement ply being arranged between either the core (56/60) and the first spar cap (top spar cap 50, as shown in Fig. 3A, wherein reinforcement ply 54 is between 50 and 56/60) or the core and the second spar cap (reinforcement ply 54 is between core 56/60 and bottom spar cap 50), the at least one reinforcement ply being configured to prevent a blade fragment from separating from the respective blade (enhances load carrying capability, [0037], further, such limitation is intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed. See MPEP 2114); and 
a pair of outer layers (outer layers 26 and 28 shown in Fig. 3B), a first one of the outer layers overlying the first spar cap, and a second one of the outer layers overlying the second spar cap (layer 26 overlays the top spar cap 50, while layer 28 overlays bottom spar cap 50, as shown in Fig. 3B).

Regarding claim 9, Kudsk discloses wherein the core (56/60) tapers from a first end adjacent the root structure (36) to a second end adjacent the tip (40) of the respective blade (as shown in Fig. 4, the core 56/60 tapers between end adjacent root 36 toward an end proximate/adjacent the tip 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breugel et al. (US 2007/0251090 A1).
Regarding claim 7, Breugel et al. does not specifically disclose wherein each strip of the set of aramid strips is between 0.5 – 2.0 inches wide.
However, Breugel et al. does disclose that the thickness of each layer 32 (i.e., width) can have any suitable dimension ([0018], p. 3).  Further, the Applicant has not disclosed that having each strip be within the recited width range (see paragraphs [0006], [0085] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  Therein, it appears that the exemplary width (i.e., thickness of layer 32) disclosed by Breugel et al. would perform equally well with the relative width proportions as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Breugel et al. (US 2007/0251090 A1) in view of Caruso et al. (U.S. 9,816,482).
Regarding claim 10, Breugal et al. does not specifically disclose wherein the core (34) comprises a polystyrene foam.  Breugal et al., however does disclose that the core material (34) can comprise any suitable material, such as the foams disclosed in [0018], p. 3, lines 1-10.
Caruso et al. teaches of a blade propeller assembly (Fig. 1), which is within the same field of endeavor as the claimed invention.  Specifically, Caruso et al. teaches that the core material a wind turbine rotor blade can be formed from a polystyrene foam (Col. 5, lines 35-41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breugal et al. in view of Caruso et al. by forming the wind turbine blade core (34) disclosed in Breugal et at. from polystyrene foam as taught by Caruso et al. as it is well known in the wind turbine art for the blades to have a core material formed from polystyrene foam as such material is lightweight and provides for increased stiffness, buckling resistance, and strength to the rotor blade (Caruso et al., Col. 5, lines 35-45).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kudsk (US 2018/0347541 A1) in view of Kuroiwa et al. (U.S. 8,043,067).
Regarding claim 12, Kudsk does not specifically disclose wherein each of the first spar cap and the second spar cap (i.e., top and bottom spar caps shown in Fig. 3B) comprises a series of plies arranged in layers of increasing length with an outermost layer being longer than an innermost layer.
Kuroiwa et al. teaches of blades (Fig. 6C) for a propeller for a wind turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Kuroiwa et al. teaches of a spar caps (2, 4, shown in Fig. 1) wherein the spar caps are formed of layers of fiber cloths (Col. 6, lines 1-63) and wherein the length of the outermost layer is greatest in length relative to an innermost layer (as shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudsk in view of Kuroiwa et al. by forming the spar caps (50) disclosed in Kudsk from layers of increasing length wherein the outermost layer is longer than innermost layer as taught in Kuroiwa et al. because such arrangement of plies for the spar cap reduces the stress concentration at junctions between the outer layer of the blade and the spar, which enhances the strength of the blade (Kuroiwa, Col. 6, lines 25-38, Col. 6, lines 47-63).

Regarding claim 13, the combination of Kudsk and Kuroiwa et al. further discloses wherein the series of plies are formed of carbon fabric (carbon fiber reinforced plastic, Col. 4, lines 29-31, fiber cloths, Col. 4, lines 45-50).


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Breugel et al. (US 2007/0251090 A1) in view of Piasecki (U.S. 4,995,572).
Regarding claim 19, Breugel et al. discloses the propeller blade assembly of claim 1 as stated above, but does not specifically disclose of a lighter-than-air craft configured for operation in the stratosphere, the lighter- than-air craft comprising: an envelope configured to inflate with lift gas; a payload including one or more communication modules, the payload attached to the envelope; and a propulsion system configured to provide lateral propulsion to the lighter-than-air craft, the propulsion system including the propeller blade assembly of claim 1.  
Breugel et al. further discloses that the rotor blades (24) can be of any shape and be used in any configuration ([0016], [0028]).
Piasecki teaches of strastospheric altitude platforms, which is within the same field of endeavor as the claimed invention.  Specifically, Piasecki teaches of lightweight balloon envelopes filled with a lighter than air gas, capable of ascending to stratospheric heights carrying payloads (Col. 1, lines 20-27).  Fig. 4 teaches of a lighter than air craft (34) comprising an envelope (35) filled with gas (Col. 7, lines 53-55), a payload including one or more communication modules (sensor equipment 37, Col. 7, lines 55-60), the payload attached to the envelope (as shown in Fig. 4), and a propulsion system configured to provide lateral propulsion to the lighter than air craft (propeller 36, Col. 7, lines 50-65).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breugal et al. in view of Piasecki by using the structural blade internal configuration for the blade propeller assembly disclosed in Breugal in the lighter than air craft taught in Fig. 4 of Piasecki because the internal structural blade configuration disclosed in Breugal et al. provides for a strengthened blade against buckling due to wind loading (Breugal et al., [0018], lines 12-20), resulting in a durable blade propeller assembly with strengthened blades.  

Regarding claim 20, the combination of Breugal et al. and Piasecki further discloses wherein the at least one reinforcement ply (Breugal, 32) is an aramid layer ([0018], lines 8-11).

Regarding claim 21, the combination of Breugal et al. and Piasecki further discloses wherein the aramid layer (Breugal, 32) comprises a set of aramid strips (set of 2 layers 32 shown in Fig. 3, any number of layers 32 can be used, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/31/2022